  Case 1:17-cv-02726-JFK-OTW Document 293 Filed 09/03/21 Page 1 of 2




                                                                         September 3, 2021

FILED ELECTRONICALLY VIA CM/ECF

Honorable Ona T. Wang
United States District
Court 500 Pearl Street
New York, New York 10007

 Re: BSG Resources (Guinea) Limited, et al. v. George Soros, et al., No. 1:17-cv-02726
 (JFK) (OTW)


Dear Judge Wang:
       Pursuant to Section IV(a) of Your Honor’s Individual Practices, our client, non-
party Benjamin Steinmetz (“Mr. Steinmetz”) requests permission to file under seal
the enclosed letter, which responds to the Defendants’ August 30, 2021 letter-
motion (ECF No. 288), which itself has been filed under seal. Because the enclosed
letter-motion refers and responds to a motion presently under seal, we have chosen
to file the letter-motion under seal pending this request.

       The enclosed letter-motion refers to Mr. Steinmetz’s August 29, 2021
deposition testimony, the transcript of which we have only just received. Pursuant
to the Stipulated Protective Order (ECF No. 81), deposition testimony may be
designated as Confidential or Highly Confidential at any time within 14 days after
the deposition. (Id. § IV(2)(b).) If a party indicates it will designate any portion of
the testimony as protected, the Designating Party has 30 days after receipt of the
final transcript to identify portions of the testimony as protected. (Id.) “During such
30 day time period, the entire deposition transcript, including any exhibits, shall be
deemed ‘HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.’” (Id.) As our deadline
to determine whether we will be designating any portions of the deposition as
Confidential or Highly Confidential has not yet passed, any reference to the
deposition should be filed under seal. We anticipate, however, that we will be
designating at least some portions of the transcript as at least Confidential.
         Case 1:17-cv-02726-JFK-OTW Document 293 Filed 09/03/21 Page 2 of 2
ASSERSON HILLER P.C.

      Honorable Ona T. Wang
      September 3, 2021
      Page 2

            For all the reasons set forth above, our enclosed letter is property filed under
      seal and should remain sealed until a determination to the contrary by the Court.


      Respectfully,




      Yisrael Hiller
      cc:   Counsel of record (by ECF)
